DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 31 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sony 3GPP R1-1801178 “Summary of SRS” (hereinafter referred to as “Sony”). Note Sony was cited by the applicant in the IDS received 31 March 2021.
As to claims 1 and 9, Sony teaches a method of wireless communication, comprising:
semi-statically receiving, by a user equipment (UE), a standard offset for determination of a sounding reference signal (SRS) transmission time (page 2, lines 3-11: "RRC signalling", "A-SRS triggering offset X is configurable by RRC on a per SRS resource set basis"; page 32: "Discussion point No 19", "A-SRS triggering offset X is configurable by RRC on a per SRS resource set basis");
dynamically receiving, by the UE, an SRS trigger at a trigger slot (page 33, line 2: "activation command" of "the UE receives a downlink DCI or an uplink DCI in slot n based activation command");
dynamically receiving, by the UE, an additional offset associated with the SRS transmission time (page 32, Proposal 1: “NR supports to indicate the slot-level offset between the SRS request and the transmission of SRS resource set by DCI");
determining, by the UE, the SRS transmission time as a function of at least one or more of: the standard offset, the trigger slot, and the additional offset (page 52, lines 18-23: “For a UE configured with SRS resource(s) on a carrier not configured for PUSCH/PUCCH transmission, and configured with soundingRS­FlexibleTiming by higher layer signaling, if the UE receives a positive SRS request in DCI format 1_1 scheduling PDSCH, and if the SRS transmission (including any interruption due to uplink or downlink RF retuning time [10]) in the first SRS candidate slot [4, TS 38.211] happens to overlap with a HARQ-ACK transmission for any serving cell, the UE shall commence SRS transmission in the next SRS candidate slot”); and
transmitting, by the UE, an SRS at a next uplink opportunity after the SRS transmission time (page 52, lines 18-23: “For a UE configured with SRS resource(s) on a carrier not configured for PUSCH/PUCCH transmission, and configured with soundingRS­FlexibleTiming by higher layer signaling, if 
As to claims 2 and 10, Sony teaches the method of claim 1, wherein the determining the SRS transmission time includes one of: setting the SRS transmission time to an offset slot calculated as the standard offset plus the additional offset from the trigger slot; or setting the SRS transmission time to the offset slot calculated as the additional offset from the trigger slot (pages 2, 32-33, and 52).
As to claims 3 and 11, Sony teaches the method of claim 1, further including: receiving, by the UE, an uplink grant allocating an uplink slot for uplink transmissions, wherein the determining the SRS transmission time includes one of: setting the SRS transmission time to an offset slot calculated as the standard offset plus the additional offset from the uplink slot; or setting the SRS transmission time to the offset slot calculated as the additional offset from the uplink slot (pages 2, 32-33, and 52).
As to claims 4 and 12, Sony teaches method of claim 1, further including: detecting, by the UE, system information of a current channel occupancy time (COT) including a slot configuration of the current COT; determining, by the UE, a first uplink transmission-available slot on or after the SRS transmission time, wherein the first uplink transmission-available slot includes one of: a configured uplink slot or a configured flexible slot, and wherein the determining the SRS transmission time includes one of: setting the SRS transmission time to an offset slot calculated as the standard offset plus the additional offset from the first uplink transmission-available slot, wherein the first uplink transmission available slot includes one of: an uplink slot, or a flexible slot; or setting the SRS transmission time to the offset slot calculated as the additional offset from the first uplink transmission-available slot (pages 2, 32-33, and 52).
As to claims 5 and 13, Sony teaches the method of claim 4, wherein a first slot one or after the SRS transmission time is the configured flexible slot, the determining the first uplink transmission-available slot includes: setting a first uplink transmission-available symbol to a first configured flexible symbol of the configured flexible slot in response to one of: determining there are no configured uplink symbols in the slot configuration after the first configured flexible symbol; or determining there are no downlink transmissions scheduled for the first configured flexible symbol or no uplink grant for the UE at the first configured flexible symbol (pages 2, 32-33, and 52).
As to claims 6 and 14, Sony teaches a method of wireless communication, comprising:
semi-statically receiving, by a user equipment (UE), a standard offset for determination of a sounding reference signal (SRS) transmission (page 2, lines 3-11: "RRC signalling", "A-SRS triggering offset X is configurable by RRC on a per SRS resource set basis"; page 32: "Discussion point No 19", "A-SRS triggering offset X is configurable by RRC on a per SRS resource set basis");
dynamically receiving, by the UE, an SRS trigger at a trigger slot (page 33, line 2: "activation command" of "the UE receives a downlink DCI or an uplink DCI in slot n based activation command");
dynamically receiving, by the UE, one or more additional offsets associated with the SRS transmission time (page 32, Proposal 1: “NR supports to indicate the slot-level offset between the SRS request and the transmission of SRS resource set by DCI");
determining, by the UE, a plurality of candidate SRS transmission times as a function of the standard offset, an initial slot, and the one or more additional offsets, wherein the initial slots includes one of: the trigger slot, a configured uplink slot, or a configured flexible slot (page 52, lines 18-23: “For a UE configured with SRS resource(s) on a carrier not configured for PUSCH/PUCCH transmission, and configured with soundingRS­FlexibleTiming by higher layer signaling, if the UE receives a positive SRS request in DCI format 1_1 scheduling PDSCH, and if the SRS transmission (including any interruption due to uplink or downlink RF retuning time [10]) in the first SRS candidate slot [4, TS 38.211] happens to 
attempting, by the UE, uplink access at successive ones of the plurality of candidate SRS transmission times (page 52, lines 18-23: “For a UE configured with SRS resource(s) on a carrier not configured for PUSCH/PUCCH transmission, and configured with soundingRS­FlexibleTiming by higher layer signaling, if the UE receives a positive SRS request in DCI format 1_1 scheduling PDSCH, and if the SRS transmission (including any interruption due to uplink or downlink RF retuning time [10]) in the first SRS candidate slot [4, TS 38.211] happens to overlap with a HARQ-ACK transmission for any serving cell, the UE shall commence SRS transmission in the next SRS candidate slot”); and
transmitting, by the UE, an SRS at a first slot of the plurality of candidate SRS transmission times having success of the uplink access (page 52, lines 18-23: “For a UE configured with SRS resource(s) on a carrier not configured for PUSCH/PUCCH transmission, and configured with soundingRS­FlexibleTiming by higher layer signaling, if the UE receives a positive SRS request in DCI format 1_1 scheduling PDSCH, and if the SRS transmission (including any interruption due to uplink or downlink RF retuning time [10]) in the first SRS candidate slot [4, TS 38.211] happens to overlap with a HARQ-ACK transmission for any serving cell, the UE shall commence SRS transmission in the next SRS candidate slot”).
As to claims 7 and 15, Sony teaches the method of claim 6, wherein the determining the plurality of candidate SRS transmission times includes: identifying SRS transmission times at the standard offset plus the initial slot and the standard offset plus each of the one or more additional offsets plus the initial slot (pages 2, 32-33, and 52).
As to claims 8 and 16, Sony teaches the method of claim 6, wherein the determining the plurality of candidate SRS transmission times includes: identifying a plurality of available slots in a window of slots between the standard offset plus a first additional offset of the one or more additional .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bae et al., WO 2020/145773 A1 “Method, User Equipment, Device, and Storage Medium for Transmitting Uplink, and Method and Base Station for Receiving Uplink”
Dinan, US 2017/0290040 A1 “Sounding Reference Signal Transmission in a Wireless Network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469